          Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   *
                                                   *
                                                   *
 UNITED STATES OF AMERICA,                         *
                                                   *
                v.                                 *     Criminal Action No. 17-cr-10321-ADB
                                                   *
 KEVIN FRAGA.                                      *
                                                   *
                                                   *
                                                   *

       MEMORANDUM AND ORDER ON DEFENDANT’S RENEWED MOTION
                   FOR CHANGE OF CONDITIONS

BURROUGHS, D.J.

       Presently before the Court is Kevin Fraga’s renewed motion for change of conditions of

incarceration. [ECF No. 69]. For the reasons explained herein, the motion, [ECF No. 69], is

GRANTED.

I.     FACTUAL BACKGROUND

       On November 1, 2017, Fraga pled guilty to conspiracy to possess fentanyl, heroin, and

cocaine with intent to distribute, in violation of 21 U.S.C. § 846. [ECF No. 30]. He was

subsequently sentenced to forty-five months’ incarceration, followed by five years of supervised

release. [ECF Nos. 60, 61]. After his sentencing in January 2020, Fraga was not immediately

moved to a federal facility but instead remained incarcerated at the Norfolk County House of

Correction in Dedham, Massachusetts, a state facility, through early April 2020. [ECF No. 63 at

1]. He was then transferred to a federal facility. See [ECF No. 65]. Having served the majority

of his sentence prior to his sentencing, Fraga was eligible for transfer to a halfway house in June

2020, but his transfer was suspended due to the COVID-19 pandemic. [ECF No. 69 at 1]. Fraga
          Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 2 of 8



is scheduled to be released on October 26, 2020. [Id.]. He now asks that he be released early to

home confinement at his father’s home in Hyannis, Massachusetts. [Id. at 2].

       The Court assumes familiarity with the ongoing COVID-19 pandemic and the risk to

inmates within the federal prison system. The Centers for Disease Control and Prevention

(“CDC”) states that “COVID-19 spreads mainly among people who are in close contact (within

about 6 feet) for a prolonged period,” and recommends that individuals practice “social

distancing” because “keeping space between [individuals] is one of the best tools we have to

avoid being exposed to this virus and slowing its spread” locally and across the country and

world. Social Distancing: Keep a Safe Distance to Slow the Spread, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html (last

updated July 15, 2020). The CDC has also issued guidance specific to correctional facilities,

recognizing that “[a]lthough social distancing is challenging to practice in correctional and

detention environments, it is a cornerstone of reducing transmission of respiratory diseases such

as COVID-19.” Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last updated July

22, 2020).

II.    PROCEDURAL BACKGROUND

       On April 2, 2020, Fraga filed his initial motion, in which he sought early release and

cited the risk of contracting COVID-19 while incarcerated. [ECF No. 63]. The Government

opposed the motion. [ECF No. 65]. The Court denied the motion with leave to renew, noting

that Fraga had failed to exhaust his administrative remedies with the Bureau of Prisons (“BOP”).




                                                 2
           Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 3 of 8



 [ECF No. 67]. On September 21, 2020, Fraga renewed his motion. [ECF No. 69]. The

 Government takes no position on the motion.

III.    DISCUSSION

        Fraga seeks release under 18 U.S.C. § 3582(c)(1)(A). [ECF No. 69 at 1]. Previously,

 incarcerated defendants could only seek release under this statute upon motion of the BOP. The

 First Step Act of 2018, however, amended that provision to allow prisoners to seek relief directly

 from the courts once they have exhausted their administrative remedies.

         Section 3582(c)(1)(A) now provides that

        [t]he Court may not modify a term of imprisonment once it has been imposed
        except that . . . in any case . . . the [C]ourt, upon motion of the Director of the
        Bureau of Prisons, or upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after considering the factors set forth in [18
        U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that . . .
        (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
        a reduction is consistent with applicable policy statements issued by the Sentencing
        Commission . . . .

 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

        Section 1B1.13 of the Sentencing Guidelines further explains that the Court may reduce a

 defendant’s sentence if, after considering the factors in 18 U.S.C. § 3553(a), the Court

 determines that

        (1)(A) Extraordinary and compelling reasons warrant the reduction; . . .
        (2) The defendant is not a danger to the safety of any other person or to
        community, . . . ; and
        (3) The reduction is consistent with this policy statement.

 U.S.S.G. § 1B1.13.

        Fraga has the burden of proving that he is entitled to relief under 18 U.S.C. § 3582.

 United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased



                                                  3
           Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 4 of 8



punishment, he or she has the burden of showing that the circumstances warrant that decrease.”).

To meet this burden, he must satisfy three requirements. See United States v. Jackson,

No. 19-cr-00347, 2020 WL 3402391, at *4 (D.D.C. June 19, 2020). First, he must show that

“extraordinary and compelling reasons” warrant the release; second, he must show that release is

consistent with the Sentencing Commission’s policy, which requires showing that he is not a

danger to the safety of any other person or the community; finally, he must show that the

sentencing factors in 18 U.S.C. § 3553(a) justify release. Id.

       Given the uncertain status of the prerelease program due to COVID-19 and Fraga’s

repeated efforts to pursue prerelease, the Court finds that he has made best efforts to exhaust his

administrative remedies. See [ECF No. 69 at 1–2]. The Court must therefore determine whether

“extraordinary and compelling reasons” support compassionate release, consistent with the

§ 3553(a) sentencing factors and the Sentencing Commission’s policy.

            A.     “Extraordinary and Compelling Reasons” Under 18 U.S.C.
                   § 3582(c)(1)(A)

       The Sentencing Guidelines recognize that compassionate release due to extraordinary and

compelling reasons may be appropriate in cases where, for example, family circumstances or the

defendant’s age or health make release appropriate. U.S.S.G. § 1B1.13 cmt. n.1(A)–(C). Courts

have found that the Sentencing Guidelines set forth a non-exhaustive list and that release may

also be warranted under the policy’s “catch-all provision [which] allows for compassionate

release when ‘there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with’ the other enumerated reasons.” United States v. Guzman-Soto, No.

18-cr-10086, 2020 WL 2104787, at *3 (D. Mass. May 1, 2020) (quoting U.S.S.G. § 1B1.13 cmt.

n.1(D)).




                                                 4
           Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 5 of 8



       Were it not for COVID, Fraga would already have been transferred to a community

setting such as a Residential Re-Entry Facility. See [ECF No. 69 at 1 (noting that he was

initially given a date for prerelease but that his placement was cancelled due to COVID-19)].

Such a facility would have provided Fraga with an important transitional stepping-stone between

incarceration and supervised release, as well as improved opportunities for social distancing per

CDC guidelines. Although some courts have found that COVID-19 alone is not a sufficient

“other reason” under § 1B1.13, see United States v. Curtis, No. 14-cr-00140, 2020 U.S. Dist.

LEXIS 102045, at *13 (D. Me. June 11, 2020) (noting that “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release” (quoting United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)),

the risk of COVID-19 provides an additional—rather than singular—reason to grant Fraga’s

request.

       Fraga will be required to quarantine, self-isolate, and socially distance for two weeks

upon his release, and will be subject to a curfew for an additional two weeks. Thus, the

conditions upon his release to home confinement will place him at less risk than his present

incarceration, provide significant restrictions on his freedom in recognition of the remaining

portion of his sentence, and allow him the transition period he would have otherwise obtained

through prerelease.

            B.     Dangerousness

       In addition to the factors supporting Fraga’s release as set forth above, the Court must

also consider whether Fraga is “a danger to the safety of any other person or to the community.”

U.S.S.G. § 1B1.13(2). In this case, Fraga’s sentence does not arise from a crime of violence.

The Court is confident that any risks to public safety may be sufficiently addressed with its




                                                 5
          Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 6 of 8



conditions of supervised release. The Court again notes that Fraga would be released in about a

month even without this motion having been filed or granted.

           C.      The § 3553(a) Factors

       Finally, the Court must “consider[] the factors set forth in section 3553(a),” 18 U.S.C.

§ 3582(c)(1)(A), including:

       (1)      the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2)      the need for the sentence imposed—
            (A) to reflect the seriousness of the offense, to promote respect for the law, and
                to provide just punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct;
            (C) to protect the public from further crimes of the defendant; and
            (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;
       ...
       (4) the kinds of sentence and the sentencing range established [under the applicable
             Guidelines sections]
       . . . [and]
       (6) the need to avoid unwarranted sentencing disparities among defendants with
       similar records who have been found guilty of similar conduct.

18 U.S.C. § 3553(a). The Court weighs these factors against the reasons favoring Fraga’s

immediate release. United States v. Ebbers, 432 F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020) (“[I]n

considering the section 3553(a) factors, [the court] should assess whether those factors outweigh

the ‘extraordinary and compelling reasons’ warranting compassionate release, particularly

whether compassionate release would undermine the goals of the original sentence.”).

       Compassionate release at this point, with only a month left on Fraga’s sentence, would

further the goal of imposing a sentence that is “sufficient but no greater than necessary.” United

States v. Arsenault, 833 F.3d 24, 28 (1st Cir. 2016) (referring to this as the “parsimony principle”

and affirming sentence). Courts have observed that, in light of the ongoing COVID-19

pandemic, a sentence “that was sufficient but no greater than necessary” may now become “one

immeasurably greater than necessary.” United States v. Park, No. 16-cr-00473, 2020 WL


                                                 6
           Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 7 of 8



 1970603, at *5 (S.D.N.Y. Apr. 24, 2020) (emphasis added). Fraga has served a substantial

 portion of his forty-five month sentence and would have already been transferred to a halfway

 house or other residential facility were it not for COVID-19. The Court cannot conclude that the

 deterrent or punitive value of the remaining month of his federal sentence outweighs the reasons

 supporting compassionate release for Fraga, especially when he will be released pursuant to

 stringent standards imposed by this Court. Further, at this point in his sentence, the need for a

 controlled, structured, transitional release is more important that whatever further punitive or

 deterrent benefit there is to be gained from incarceration for an additional thirty days.

IV.     CONCLUSION

        The Court finds that, considering the circumstances of Fraga’s confinement, including

 that he has only one month of his sentence remaining and would have already been transferred to

 a half-way house or similar facility, compassionate release is warranted in this case.

 Accordingly, Fraga’s motion for compassionate release, [ECF No. 69], is GRANTED.

        The Court hereby adds the following conditions to the supervised release conditions

 previously imposed by the Court: (1) upon release from prison, Fraga will spend two weeks

 strictly quarantining at his father’s residence. He will go directly from the prison to his father’s

 house and will not leave there for two weeks without the permission of U.S. Probation; (2) after

 this two week period, Fraga will be subject to a curfew for an additional two weeks. Under this

 curfew, he will be required to remain in his father’s house between 7:00 p.m. and 7:00 a.m.

 Whether or not this curfew will be enforced by electronic monitoring will be left to the discretion




                                                   7
          Case 1:17-cr-10321-ADB Document 71 Filed 09/24/20 Page 8 of 8



of U.S. Probation. Fraga is cautioned that any failure to strictly adhere to these conditions will

result in his immediate re-incarceration.

       SO ORDERED.

September 24, 2020                                            /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 8
